Citation Nr: 0004076	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma 
with rhinitis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from November 1978 to October 
1985.    

When this matter was last before the Board of Veterans' 
Appeals (Board) in January 1997, it was remanded to the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) for further development and the 
readjudication of the issue of entitlement to an evaluation 
in excess of 30 percent for bronchial asthma with rhinitis.  
Supplemental statements of the case were issued in August 
1998 and August 1999.  The case is now ready for further 
appellate review.  

A March 1997 rating action denied service connection for 
right upper extremity disability.  The veteran filed a notice 
of disagreement in July 1997 and a statement of the case was 
issued the following month.  There has been no substantive 
appeal received regarding that matter and the Board does not 
have jurisdiction of it.  38 U.S.C.A. § 7105 ((West 1991).  


FINDINGS OF FACT

The veteran's asthma with rhinitis is productive of shortness 
of breath on walking briskly two blocks or one flight of 
stairs; occasional wheezing; seasonal exacerbations; and 
normal chest X-ray.  It is controlled by medication and an 
inhaler, and requires no more than one visit to a physician 
every two months for care of exacerbations, without the need 
for intermittent courses of systemic corticosteroids.  
Pulmonary function tests of record have revealed pre-drug 
FEV-1 levels to be equal to or greater than 80 percent of 
predicted, and FEV/FVC to be equal to or greater than 96 
percent of predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma 
with rhinitis have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.97, Diagnostic Code 
(DC) 6602 (1996) and (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected respiratory disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).  The RO has properly 
considered both the former version of this Diagnostic Code as 
well as the amended version that became effective October 7, 
1996.  Since his appeal was pending at the time the 
applicable regulations were amended, the veteran is entitled 
to consideration under whichever set of regulations - old or 
new - provide him with a higher rating.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran had reported a history of childhood asthma upon 
entry into service, but was experiencing no difficulty at the 
time of entry.  Based upon the in-service treatments of 
exacerbations of asthma, a condition that eventually resulted 
in his medical discharge from service, a December 1985 rating 
decision granted service connection for bronchial asthma with 
rhinitis.  In the same decision a 10 percent disability 
evaluation was assigned, effective from November 1, 1985, the 
day following the veteran's separation from service.  

In March 1991, the veteran filed a claim for an increase in 
the evaluation of his service-connected asthma, and it is 
that claim that resulted in the current appeal.  

VA and private outpatient and hospitalization treatment 
records document that the veteran was seen in emergency room 
settings on several occasions for exacerbations of his asthma 
or for follow-up of prior treatment.  They also show that he 
was hospitalized on at least three occasions for that 
disorder.  More specifically, these records document that the 
veteran was seen on an outpatient basis on three occasions in 
1991, three occasions in 1992, six occasions in 1994, and one 
occasion in 1996.  They further show that the veteran was 
hospitalized for his respiratory disorder in December 1993, 
January 1994, and December 1996.  

An October 1991 pulmonary function test showed a pre-drug 
FEV-1 of 88 percent of predicted and FEV/FVC of 96 percent of 
predicted.

VA nose and sinuses examination in June 1992, resulted in an 
assessment that the veteran had symptoms characteristic of 
chronic rhinosinusitis that the examiner believed had a 
strong allergic component.  

Following an August 1992 VA non-tuberculosis pulmonary 
examination, the examiner's impression was asthmatic 
bronchitis with periodic exacerbations.  The examiner noted 
that the veteran was mildly symptomatic at the time of the 
examination, and that he has two episodes per month of 
exacerbations necessitating emergency room visits.

A March 1994 pulmonary function test showed a pre-drug FEV-1 
of 81 percent of predicted and FEV/FVC of 99 percent of 
predicted.  

An April 1996 pulmonary function test showed a pre-drug FEV-1 
of 80 percent of predicted and FEV/FVC of 99 percent of 
predicted.  

Following an April 1996 VA trachea and bronchi examination, 
the examiner's impression was asthma with periodic 
exacerbations one to two times per month, necessitating on 
occasion an emergency room visit.  The examiner noted that 
the veteran has a problem obtaining medication, and that at 
the time of the examination had moderately severe asthma that 
necessitated regular medication usage.  

Based upon the foregoing evidence, in a May 1996 rating 
decision, the evaluation of the veteran's service-connected 
bronchial asthma with rhinitis was increased from a 10 
percent rating to a 30 percent rating, effective from March 
18, 1991.  

Pursuant to the Board's January 1997 remand, the veteran was 
afforded another VA pulmonary examination.  In conjunction 
with that examination, a May 1997 pulmonary function test 
showed a pre-drug FEV-1 of 108 percent of predicted and 
FEV/FVC of 98 percent of predicted.  The physician 
interpreting the test noted a normal spirometry; normal lung 
volumes; that "MVV was low relative to FEV-1, which 
suggested poor patient effort and/or neuromuscular 
disorder"; normal gas transfer; and normal PO2 for age.  The 
interpreting physician commented that there was no 
significant change in flow without the bronchodilator.  

Upon VA non-tuberculosis pulmonary examination in May 1997, 
the veteran stated that he takes two inhalers (albuterol and 
beclomethasone), and also has a nebulizer at home that he 
takes fairly frequently, perhaps twice a month.  It was noted 
that he also takes theophylline twice a day.  The veteran 
noted that he was not regular in taking his medications, a 
situation that was attributed to a possible lack of funds.  
It was noted that he had visited the Anniston Emergency Room 
5 to 6 times over the past year for exacerbations of his 
asthma.  It was further reported by the veteran that he had 
been hospitalized twice over the past twelve months for 
exacerbations of his asthmatic bronchitis, with the most 
recent being in January 1997.  A review of systems was 
positive for shortness of breath on "perhaps walking briskly 
two blocks or at one flight of stairs."  The veteran did not 
run because of shortness of breath.  He reported that he felt 
as though he sleeps fairly well and that he has exacerbations 
of asthma, particularly with the change of the season.  The 
veteran "describe[d] himself as having flare-ups that 
necessitate emergency room visits every two months.  

Upon examination, the veteran was described as a very 
muscular appearing individual in no acute distress.  Vital 
signs were stable, and cardiac examination showed regular 
rate and rhythm.  Examination of the lungs found good 
expiratory and inspiratory excursions with no wheezing or E-A 
dullness.  The examiner's impression was "asthma with 
intermittent use of medications."  It was noted that the 
veteran denied any steroids, although it sounded to the 
examiner as if the veteran does receive courses of steroids 
while hospitalized or in the emergency room setting.  It was 
noted that the veteran was not then on steroids or 
immunosuppression.  It was also noted that he was not 
compliant with medications due to financial problems, but the 
examiner counseled the veteran to take his medicine 
regularly.  It was noted that the veteran's last theophylline 
level was well below the therapeutic range.  The examiner 
stated that the veteran had limitations with regard to his 
inability to run briskly, and that walking briskly for more 
than a block or two, or one flight of stairs will cause him 
some shortness of breath.  Finally, it was noted that the 
veteran had frequent emergency room visits.  Chest X-ray 
showed no significant abnormality.  

As indicated, the veteran is entitled to consideration under 
whichever set of regulations- old or new -  governing the 
evaluation of his respiratory disability that provide him 
with a higher rating.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the new criteria that became effective October 7, 1996, 
a 30 percent evaluation contemplates FEV-1 of 56 to 70 
percent of predicted or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy; or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation under the new criteria contemplates FEV-1 of 40 to 
55 percent of predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this case, the evidence of record shows that the veteran's 
latest May 1997 pulmonary function tests resulted in FEV-1 of 
108 percent of predicted and FEV/FVC of 98 percent of 
predicted.  Prior pulmonary function tests of record failed 
to show pre-drug FEV-1 less than 80 percent of predicted or 
FEV/FVC less than 96 percent of predicted.  These results 
were pre-bronchodilator, with post-bronchodilator findings 
even higher.  These findings do not meet, much less exceed, 
the criteria for a 30 percent rating.

In that regard, the Board is compelled to reference a March 
16, 1994, VA Pulmonary Clinic outpatient treatment record 
that documents the veteran's appearance for follow-up of his 
pulmonary function tests.  The treatment record purports to 
compare the results of a March 16, 1994, pulmonary function 
test to the results of an April 23, 1991, pulmonary function 
test.  In that comparison, it is purported that the FEV-1/FVC 
in the March 1994 test was 78 percent of predicted, and that 
the FEV-1/FVC in the April 1991 test was 76 percent of 
predicted.  When looking at the actual Pulmonary Function 
Reports for the tests in question, however, the FEV-1/FVC in 
the March 1994 test was 99 percent of predicted, and the 
referenced April 23, 1991 test (a test that was actually 
conducted on October 23, 1991) shows that the FEV-1/FVC was 
96 percent of predicted.  

Notwithstanding, even if one were to accept as fact what 
appears to be an erroneous interpretation that the veteran's 
FEV-1/FVC ratio has been as low as 76 percent of predicted, 
such results are still contemplated within the criteria for a 
30 percent rating.  None of the pulmonary function disability 
requirements for a 60 percent rating have been met.  
Specifically, the veteran has always been tested to have an 
FEV-1 greater than 55 percent of predicted and an FEV-1/FVC 
greater than 55 percent.  

Further, by the veteran's own admission, his flare-ups or 
exacerbations of his asthma necessitate emergency room visits 
no more than every two months.  The medical evidence of 
record does not show otherwise.  Specifically, although the 
private and VA post-service treatment records reflect that 
the veteran has been treated for exacerbations of asthma on 
various occasions, they do not show that he has had to visit 
a physician at least monthly for required care of 
exacerbations.  Nor does the record reflect a course of 
systemic corticosteroids.  It is therefore concluded that 
none of the requirements for a 60 percent rating have been 
met or approximated under the most recent rating criteria for 
Diagnostic Code 6602 (1999).  More specifically, what the 
recent medical records show is that when the veteran is 
compliant with his medication regimen, his bronchial asthma 
is well controlled. 

In summary, while it is clear that the veteran has had an 
ongoing problem with his respiratory symptoms over the years, 
it is not currently shown that his visits are on a monthly 
basis.  The most recent evidence reflects that his complaints 
appear to be fairly well controlled with his medication and 
use of an inhaler.  This evidence simply does not meet the 
criteria for a rating in excess of 30 percent under the new 
criteria.  In short, his symptomatology is more consistent 
with the new diagnostic criteria for a 30 percent rating.  

As noted, however, the veteran's disability must also be 
evaluated under the former criteria for evaluating 
respiratory disorder.  Karnas, supra.  A 30 percent 
evaluation, under the former criteria, contemplated asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
To obtain the next higher rating of 60 percent under the 
former criteria, it would have to be shown that the veteran 
experienced frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, with more than light manual 
labor precluded.  38 C.F.R. § 4.97, DC 6602 (1996).  

The Board finds that a 30 percent evaluation under the former 
criteria also most accurately describes the veteran's current 
level of disability due to his respiratory disability.  This 
rating contemplates rather frequent asthmatic attacks with 
moderate dyspnea on exertion between attacks.  To obtain the 
next higher rating of 60 percent, it would have to be shown 
that he experienced one or more asthma attacks each week, 
with marked dyspnea on exertion between attacks with only 
temporary relief by medication, and with more than light 
manual labor precluded.  Such severity of symptoms is simply 
not indicated by the clinical evidence as summarized above.  

As to the applicability of other Diagnostic Codes, the Board 
notes that under the old version of 38 C.F.R. § 4.7, 
Diagnostic Code 6510, regarding rhinitis, a 30 percent rating 
was warranted for chronic, atrophic rhinitis with moderate 
crusting and ozena, atrophic changes, and a 50 percent rating 
was warranted with massive crusting and marked ozena, with 
anosmia.  Diagnostic Code 6510 (1996)  Under the new 
criteria, the general rating criteria for sinusitis (and 
rhinitis by analogy) (Diagnostic Codes 6510 through 6514) 
states that three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 30 
percent evaluation.  For a 50 percent evaluation for 
sinusitis, it must be following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

The veteran's asthma is his predominant pulmonary disability, 
as described in nearly every private and VA examination 
report of record, including the most recent 1997 VA 
examination report.  It is clear from the above reported 
clinical findings that the veteran's respiratory disorder is 
best rated under Diagnostic Code 6602 regarding asthma.  His 
condition simply does not reflect clinical findings under the 
Diagnostic Codes for rhinitis, or sinusitis by analogy, to 
warrant a rating in excess of the 30 percent rating under any 
other potentially applicable code.  


ORDER

A rating in excess of 30 percent for asthma with rhinitis is 
denied.  




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

